In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00356-CR
                                   No. 07-19-00357-CR
                                   No. 07-19-00358-CR


                        LOUIS FRED GONZALES, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 242nd District Court
                                   Hale County, Texas
Trial Court Nos. B20764-1806, B20784-1806, B20820-1806; Honorable Kregg Hukill, Presiding

                                  November 6, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant Louis Fred Gonzales was convicted of two counts of theft and one count

of forgery of a financial instrument.   Appellant has filed notices of appeal, pro se,

challenging the convictions. We dismiss the appeals for want of jurisdiction.

      The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after sentence is imposed if the defendant timely files a

motion for new trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, we

have no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198.

       Appellant’s sentences were imposed on January 28, 2019. Because he did not

file any motions for new trial, his notices of appeal were due within thirty days of

sentencing, by February 27, 2019. TEX. R. APP. P. 26.2(a)(1). Appellant did not file his

notices of appeal until October 8, 2019. Accordingly, his untimely filed notices of appeal

prevent this Court from acquiring jurisdiction over the appeals.

       The appeals are dismissed for want of jurisdiction.



                                                        Per Curiam



Do not publish.




                                             2